Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of the
2nd day of March 2005, by and between Hungarian Telephone and Cable Corp., a
corporation organized under the laws of the State of Delaware, United States of
America (the “Company”) and Peter T. Noone (“Employee”).

 

RECITALS:

 

A. The Employee and Company are parties to an employment agreement dated as of
January 2, 2003.

 

B. The Company desires to retain Employee as its General Counsel and Secretary.
Employee desires to work for the Company as its General Counsel and Secretary.

 

C. The parties desire to terminate the existing employment agreement and enter a
new employment agreement and set forth herein in this new employment agreement
the terms and conditions under which Employee shall serve in the above-stated
capacity of General Counsel and Secretary.

 

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties set forth herein, it is agreed as follows:

 

1. Employment and Duties. The Company agrees to employ Employee and Employee
accepts the employment, subject to the terms and conditions herein, to serve as
General Counsel and Secretary of the Company. Employee’s duties and
responsibilities shall include the duties and responsibilities as set forth by
the Company, in all cases consistent with Employee’s position. Employee shall
perform faithfully the duties assigned to him to the best of his ability.

 

2. Place of Employment. Employee shall be employed out of the Company’s United
States office located in Seattle, Washington.

 

3. Term. This agreement shall have an indefinite term and shall continue
indefinitely unless terminated pursuant to Section 12 hereof (the “Employment
Period”).

 

4. Salary. Employee will receive a monthly salary based on an annualized rate of
two hundred and ten thousand dollars ($210,000.00) for 2005. For subsequent
calendar years, provided Employee has performed his duties satisfactorily,
Employee shall be entitled to an increase in his base salary that shall not be
less than the annual change in the United States Consumer Price Index for the
prior year.

 

5. Allowances. At the Employee’s discretion, the Company shall grant Employee
the following allowances which shall be deducted from the annual salary : (i) an
annual allowance of



--------------------------------------------------------------------------------

up to $3,940 per year to purchase life insurance for which Employee or a trust
set up by Employee shall be the owner and which insurance shall benefit
Employee’s family upon Employee’s death, and (ii) an allowance of up to $3,500
to be used by Employee for Employee or any member of Employee’s family to cover
amounts not covered by Employee’s health or dental insurance.

 

6. Performance Bonus. Employee shall be eligible to receive a bonus if the
Company, in its sole discretion, decides to reward Employee for his performance.
Any such bonus shall be paid at the Company’s discretion in either (i) cash,
(ii) the Company’s stock, (iii) additional options to purchase the Company’s
stock, (iv) any combination of cash, stock or options, or (v) such other form of
consideration as the Company shall determine.

 

7. Stock Options. Provided Employee has maintained continuous service with the
Company through the first business day of each calendar year, the Company shall
annually grant to Employee on the first business day of each calendar year,
options from the Company’s 2004 Long-Term Incentive Plan (the “Plan”) to
purchase at least 20,000 shares of the Company’s common stock at an exercise
price equal to the market price of the Company’s common stock on the date of
grant as determined by the Plan. Such options shall have a ten-year exercise
period.

 

8. Employee Taxes. Employee shall be solely responsible for any and all of
Employee’s portion of any (i) income and (ii) social security, medicare or any
other miscellaneous taxes applicable to any salary, bonus, option grant, stock
grant, allowance, severance benefit, or any other type of compensation or
benefit received by Employee pursuant to this Agreement which is subject to
taxation and payable to any governmental taxing authority.

 

9. Health and Dental Insurance. The Company will provide Employee, his spouse
and his minor dependents with health and dental insurance coverage provided such
persons meet any coverage requirements that the Company’s insurance carrier may
require.

 

10. Vacation. Employee will be entitled to twenty (25) days annual paid
vacation.

 

11. Confidential Information.

 

(a) Nondisclosure. Employee expressly covenants and agrees that he will not
during the term of this Agreement or at any time after the termination hereof,
irrespective of the time, manner, or cause of termination, reveal, divulge,
disclose, or communicate to any person, firm, or corporation, other than
authorized officers, directors, and employees of the Company, in any manner
whatsoever, any “confidential information” (as hereinafter defined) of the
Company that would be inconsistent with the position held by Employee or the
duties being performed by Employee at the direction of the Company.

 

(b) Return of Confidential Information and Other Property. Upon termination of
this Agreement, Employee will surrender to the Company all confidential
information including, without limitation, all lists, charts, schedules,
reports, financial statements, books and records, and all copies thereof, of the
Company and all other property belonging to the Company whatsoever. As used
herein, “confidential information” means information

 

- 2 -



--------------------------------------------------------------------------------

disclosed to or known by Employee as a consequence of or through his employment
for the Company, not generally known in the business in which the Company is or
may become engaged, about the Company, its business, products and processes.

 

(c) Breach of Confidentiality Provision. Employee agrees that a substantial
violation on his part of this confidentiality covenant will cause such damage to
the Company as will be irreparable and for that reason, Employee further agrees
that the Company shall be entitled as a matter of right, to an injunction out of
any court of competent jurisdiction, restraining any further violation of said
covenant by Employee, his employer, employees, partners, or agents. Such right
to injunction shall be cumulative and in addition to whatever other remedies the
Company may have, including, specifically, recovery of liquidated and additional
damages. Employee expressly acknowledges and agrees that the respective
covenants and agreements shall be construed in such a manner as to be
enforceable under applicable laws if a more limited scope of time is determined
by a court or competent jurisdiction to be required.

 

12. Termination.

 

(a) Reasons for Termination. The employment of Employee with the Company shall
terminate automatically upon Employee’s death and may be terminated by written
notice

 

(i) by the Company, upon Employee’s disability which renders him unable to
perform his usual and customary duties for a period of 180 consecutive days;

 

(ii) by the Company without “cause” upon 180 days (6 months) notice (“cause” is
hereinafter defined);

 

(iii) by the Company with “cause” without notice;

 

(iv) by Employee upon 90 days (3 months) notice; or

 

(v) by Employee for “Good Reason” upon one month notice. “Good Reason” means (1)
a diminution in responsibilities, duties, titles, reporting lines, etc. or (2) a
reduction in salary, bonus or other benefits.

 

For purposes of this Agreement, “cause” shall mean (i) a failure by Employee to
substantially perform Employee’s reasonable and legal duties and as defined by
goals established by the Company and agreed to by Employee, other than a failure
resulting from Employee’s complete or partial incapacity due to physical or
mental illness or impairment, (ii) a willful act by Employee that constitutes
gross misconduct and that is injurious to the Company, (iii) a willful breach by
Employee of a material provision of this Agreement, or (iv) a material and
willful violation of a federal or state law or regulation applicable to the
business of the Company. No act, or failure to act, by Employee shall be
considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest.

 

- 3 -



--------------------------------------------------------------------------------

For purposes of this Agreement, a “change of control” shall be deemed to have
occurred if (1) any “person” (as such term is used in Sections 13(d) and 14(d)
of the U.S. Securities and Exchange Act (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing thirty-five percent
(35%) or more of the combined voting power (with respect to the election of
directors) of the Company’s then outstanding securities; (2) at any time after
the execution of this Agreement, a majority of the Board shall be replaced, over
a two-year period, from the directors who constituted the Board at the beginning
of such period, and such replacement shall not have been approved by two-thirds
(2/3) of the Board as constituted at the beginning of such period; (3) the
consummation of a merger or consolidation of the Company with or into any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty-five percent
(65%) of the combined voting power (with respect to the election of directors)
of the securities of the Company or of such surviving entity outstanding
immediately after such merger or consolidation; or (4) the consummation of a
plan of complete liquidation of the Company or of an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s business
or assets.

 

(b) Termination Benefits. If Employee’s employment is terminated by (1) the
Company pursuant to Section 12(a) of this Agreement for any reason noted above
other than by the Company for “cause” or (2) by Employee for “Good Reason”,
Employee will be entitled to receive the following benefits as severance (the
“Severance Benefits”):

 

(i) Twelve (12) months salary at Employee’s then current annual salary level
(agreed contributions will be considered as part of Employee’s salary). The
Company shall also maintain the medical and dental insurance coverage mentioned
in paragraph nine (9) above for this period;

 

(ii) payment of any salary, expenses, allowances and benefits accrued by
Employee up to the date of the termination;

 

(iii) the immediate vesting and release without restriction as of the date of
termination of any equity securities of the Company granted by the Company to
Employee. In addition all outstanding options granted by the Company to Employee
shall go to their full term;

 

(iv) If the Company gives the notice within one (1) year after a change of
control has occurred the Severance Benefit will be extended with six (6) months
to a total of eighteen (18) months.

 

- 4 -



--------------------------------------------------------------------------------

If Employee’s employment is terminated by Employee for any reason pursuant to
Section 12(a) noted above other than for “Good Reason”, Employee will be
entitled to receive the following benefits as termination benefits after the
notice period:

 

(i) Six (6) months’ salary at Employee’s then current annual salary level
(agreed contributions will be considered as part of Employee’s salary). The
Company will also maintain the medical and dental insurance coverage mentioned
in paragraph nine (9) above for this period;

 

(ii) payment of any salary, expense, allowances and benefits accrued by Employee
up to the date of termination; and

 

(iii) the immediate vesting and release without restriction as of the date of
termination of any equity securities of the Company granted by the Company to
Employee.

 

(c) Benefits in the Event of Employee’s Death. Except as set forth below, if
Employee’s employment terminates automatically in the event of Employee’s death,
Employee’s estate will be entitled to receive the Severance Benefits. The
Company may, at its option, maintain a life insurance policy for Employee in an
amount deemed to be appropriate by the Board and designating Employee’s estate
as the beneficiary. If the Company elects to maintain such life insurance and
the policy amount equals or exceeds the value of the Severance Benefits (as
determined by the Board), Employee’s estate shall only be entitled to receive
the proceeds of the insurance policy. If the policy amount is less than the
value of the Severance Benefits, the Company shall pay to Employee’s estate an
amount equal to the difference between the value of the Severance Benefits and
the amount to which the estate would be entitled to under the insurance policy.
The Company shall determine the value of the Severance Benefits as soon as
practicable after Employee’s death but in no event later than thirty (30) days
thereafter.

 

(d) Date of Termination; Provision of Severance Benefits. The date of
termination of Employee’s employment by the Company under this Paragraph 12
shall be six (6) months after receipt by Employee of written notice of
termination, provided, however, that if the termination is for cause the date of
termination shall be the date specified in the notice of termination or if no
date is specified then the date on which such notice is received by Employee.
The date of termination by Employee under this Paragraph 12 shall be three (3)
or one (1) month(s) after receipt by the Company of written notice of
termination. All benefits to which Employee is entitled under subparagraph (b)
hereof shall be provided within thirty (30) days of termination unless mutually
agreed otherwise by the parties. In the case of automatic termination in the
event of Employee’s death, the benefits shall be provided no later than thirty
(30) days from the date of Employee’s death.

 

13. Indemnification. The Company agrees that if Employee is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company, Employee
shall be indemnified and held harmless

 

- 5 -



--------------------------------------------------------------------------------

by the Company to the fullest extent legally permitted or authorized by the
Company’s certificate of incorporation or bylaws or resolutions of the Board or,
if greater, by the laws of the State of Delaware, against all cost, expense,
liability and loss (including, without limitation, attorney’s fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by Employee in connection therewith.
The Company agrees to continue and maintain a directors’ and officers’ liability
insurance policy covering Employee to the extent the Company provides such
coverage for any of its other Employee officers.

 

14. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter of this Agreement.

 

(b) Notices. Any notice or request to be given hereunder by any party to the
other shall be in writing and shall be deemed to have been duly given on the
next business day after the same is sent, if delivered personally or sent by
telecopy or overnight delivery, or five calendar days after the same is sent, if
sent by registered or certified mail, return receipt requested, postage prepaid,
as set forth below, or to such other persons or addresses as may be designated
in writing in accordance with the terms hereof by the party to receive such
notice.

 

If to the Company, to:

 

Hungarian Telephone and Cable Corp.

Terez krt. 46

Budapest, Hungary 1066

Facsimile No.: 011-361-474-0351

Attn: President and Chief Employee Officer

 

If to Employee, to:

 

the address or facsimile number

for Employee as set forth

in the Company’s records

 

(c) Governing Law; Forum; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflict of laws thereof. Each of the
parties to this Agreement hereby irrevocably and unconditionally (i) consents to
submit to the exclusive jurisdiction of the courts of the State of Delaware for
any proceeding arising in connection

 

- 6 -



--------------------------------------------------------------------------------

with this Agreement (and each such party agrees not to commence any such
proceeding, except in such courts), (ii) to the extent such party is not a
resident of the State of Delaware, agrees to appoint an agent in the State of
Delaware as such party’s agent for acceptance of legal process in any such
proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, and to notify
promptly each other party hereto of the name and address of such agent, (iii)
waives any objection to the laying of venue of any such proceeding in the courts
of the State of Delaware, and (iv) waives, and agrees not to plead or to make,
any claim that any such proceeding brought in any court of the State of Delaware
has been brought in an improper or otherwise inconvenient forum.

 

(d) Counterparts. This Agreement may be executed in one or more counterparts,
and each of such counterparts shall for all purposes be deemed to be an
original, but all such counterparts together shall constitute but one
instrument.

 

(e) Assignment. Neither this Agreement, nor the rights and obligations
hereunder, may be assigned by either party without the prior written consent of
the other party.

 

(f) Parties in Interest. Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the parties hereto or their
respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

(g) Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.

 

(h) Extension; Waiver. Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party
to this Agreement or (b) waive compliance by the other party with any of the
agreements or conditions contained herein or any breach thereof. Any agreement
on the part of a party to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party.

 

(i) Severability. The provisions of this Agreement are severable and, if any
provision of this Agreement is determined to be invalid or unenforceable by any
court of competent jurisdiction, such provision (in any other jurisdiction) and
the other provisions hereof (in any jurisdiction) shall not be rendered
otherwise invalid or unenforceable and such provision shall be deemed to be
modified to the extent necessary to render it legal, valid and enforceable, and
if no such modification shall render it legal, valid and enforceable, then this
Agreement shall be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties shall be construed and
enforced accordingly.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

- 7 -



--------------------------------------------------------------------------------

HUNGARIAN TELEPHONE AND CABLE CORP. By:  

/s/ Ole Bertram

--------------------------------------------------------------------------------

    President and Chief Executive Officer PETER T. NOONE

/s/ Peter T. Noone

--------------------------------------------------------------------------------

 

- 8 -